i          i       i                                                                     i        i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00784-CV

                                       Sunil Ramchand SAMTANI,
                                                Appellant

                                                      v.

                            Ramakrishna CHERUKURI, Individually and as
                              Representative of New York Fragrance, Inc.,
                                                Appellee

                       From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2009-CVQ-001100-D1
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: February 10, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a written notice advising the court that he filed in the trial court a notice

of nonsuit of the underlying cause and that this appeal is therefore moot. We construe the notice as

a motion to dismiss the appeal and grant the motion. See TEX . R. APP . P. 42.1(a)(1). Because

appellant does not disclose an agreement between the parties regarding the assessment of costs, we
                                                                                  04-09-00784-CV



order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent agreement of the

parties, costs are taxed against appellant).

                                                     PER CURIAM




                                               -2-